Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments received 06/22/2022: 
Claims 1 and 3-15 are pending in the current application. Claims 2 and 16 have been canceled. Claims 1, 3, 5, 8-13 and 15 have been amended. 
The rejections under 35 USC 112 has been overcome in light of the amendment.
The objections to the specification have been overcome. 
The IDS dated 07/26/2022 has been addressed. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 8-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka et al. (US 2006/0204807) in view of Jeong et al. (US 2012/0115072)
Regarding claim 1, Kosaka teaches a fuel cell stack comprising: 
	a plurality of fuel cells, or power generation cells 10 (P29) 
wherein each of the plurality of fuel cells comprises: 
a membrane electrode assembly 12 comprising an anode electrode, or anode side and a cathode electrode, or cathode side (P29; Fig. 1) 
first and second gas diffusion layers on opposing sides of the membrane-electrode assembly (P34), respectively; 
a first separating plate, or an anode side metal separator 14 (P29) comprising a first surface 14a facing the anode electrode and contacting the first gas diffusion layer (P35; Fig. 1.4) and a second surface 14b opposite to the first surface 14a of the second separating plate 14 (P40; Fig. 5)
a second separating plate, or cathode side separator 16 comprising a first surface 16a facing the cathode electrode and contacting the second gas diffusion layer (P37; Fig. 1) and a second surface 16b opposite to the first surface 16a of the second separating plate 16 (P41-42; Fig. 2. 6)
wherein at least one of the second surface 14b of the first separating plate 14 and the second surface 16b of the second separating plate 16 comprises one or more protrusions, or embossed portions protruding therefrom (P44-45; Fig. 3. 6)
the plurality of fuel cells comprises a first fuel cell and a second fuel cell that is stacked on the first fuel cell and is adjacent to the first fuel cell (P28; 42), 
wherein the second surface 14b of the first separating plate 14 of the first fuel cell and the second surface 16b of the second separating plate 16 of the second fuel cell face each other (P40.42; Fig. 2. 6)
wherein the second surface of the first separating plate 14 of the first fuel cell and the second surface of the second separating plate 16 of the second fuel cell are spaced apart from each other by the one or more protrusions such that a space for a flow of cooling water (P48) is defined therebetween (P42-45; Fig. 2-3.5-6), 
the second fuel cell further comprises a reaction zone, or flow field 38 on the first surface 16a of the second separating plate 16 of the second fuel cell for a flow of oxidizing gas (P37). 	
Kosaka is silent in teaching the reaction zone on the first surface 16a of the second separating plate 16 comprises a porous body comprising a plurality of holes for a flow of oxidizing gas, and the porous body is bonded onto a bonding portion of the first surface of the second separating plate and the bonding portion is a flat surface; however, Jeong, in a similar field of endeavor related to fuel cell stacks, teaches a porous body within a reaction zone (P18). 
Jeong teaches including a porous body comprising a plurality of holes for the flow of reactant gas in the reaction zone of a membrane electrode assembly wherein the porous body is bonded onto a bonding portion of the first surface of the second separating plate, or the side of the separating plate with the reaction zone (P18.20.43-53.58). The porous body formed with the separator is for use in all fuel cells, wherein the separator may be flatter or may also have protrusions on either side forming channels for flow of reactants or coolant (P17.95-98; Fig.3-6.10-11). The bonding portion is a flat surface to prevent deterioration of the fuel cell performance and improve productivity and improve uniformity of cell performance and safety (P60.72-73.83-86.96-98; Fig. 10-11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a porous body comprising a plurality of holes for a flow of oxidizing gas on the first surface of the second separating plate of Kosaka, where the porous body is bonded onto a bonding portion of the first surface 16a of the second separating plate 16 and the bonding portion is a flat surface to prevent deterioration and improve performance of the fuel cell performance and increase productivity, as taught by Jeong. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
 Regarding claim 3, modified Kosaka teaches the second surface 14b of the first separating plate 14 of the first fuel cell comprises one or more first protrusions, or embossed portions 34b protruding outwardly, and the second surface 6b of the second separating plate 16 of the second fuel cell comprises one or more second protrusions, or embossed portions 42a protruding outwardly to be in contact with the one or more first protrusions (P44; Fig. 2-3. 6). 
Regarding claim 4, modified Kosaka teaches the space for the flow of the cooling water, or coolant flow field 46 has a thickness greater than a sum of heights of one of the one or more first protrusions and one of the one or more second protrusions (P44; Fig. 2-3). 
Regarding claim 8, modified Kosaka teaches the first surface 14a of the first separating plate 14 of the first fuel cell comprises a second reaction zone, or flow grooves 32 corresponding to power generation surface comprising a plurality of first channels, or flow grooves 32 for a flow of a fuel gas (P35-36; Fig. 4), and wherein one or more third protrusions or embossed portions 34a/b protruding outwardly, and the one or more third protrusions are adjacent to an edge of the first separating plate and are spaced apart from the second reaction zone 30 (P36; Fig. 4). 
Regarding claim 9, modified Kosaka teaches the one or more third protrusions 34a are located at one side of the second reaction zone 30 and are in a distribution zone configured to distribute the fuel gas to the plurality of first channels 32 of the second reaction zone 30 (P36; Fig. 4). 
Regarding claim 12, modified Kosaka teaches the second surface 14b of the first separating plate 14 of the first fuel cell further comprises a plurality of channels 46 for the flow of cooling water, and wherein the second surface 16b of the second separating plate 16 comprises a portion that faces the plurality of channels and is a flat surface (P42-44; Fig. 2). 
Regarding claim 13, modified Kosaka teaches the one or more first protrusions 34b are adjacent an edge of the first separating plate 14 of the first fuel cell and are spaced apart from the plurality of channels 46 (Fig. 5). 
Regarding claim 14, modified Kosaka teaches a first direction of a flow of fuel gas in the first separating plate 14 and a second direction of the flow of oxidizing gas in the second separating plate 16 form a predetermined angle (Fig. 1.4 – where inlet and outlets of each stream are located diagonally from one another, therefore having streams crossing one another to travel from inlet to out in a predetermined angle). 
Regarding claim 15, modified Kosaka teaches the second reaction zone 32 is devoid of the one or more third protrusions 34a/b (P36; Fig. 4). 
Claims 1-3, 5-7, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2011/0256462) in view of Kosaka et al. (US 2006/0204807) and Jeong et al. (US 2012/0115072).
Regarding claim 1, Jung teaches a fuel cell stack comprising: 
a plurality of fuel cells 50 (P21)
wherein each of the plurality of fuel cells comprises:
 a membrane-electrode assembly comprising an anode electrode and a cathode electrode 407/408 
first and second gas diffusion layers on opposing sides of the membrane-electrode assembly respectively 405/406 (P3. 20)
a first separating plate 100/200 comprising a first surface facing the anode electrode and contacting the first gas diffusion layer 112 and a second surface opposite to the first surface of the first separating plate 211 (P23-30; Fig. 4); and 
a second separating plate 100/200 comprising a first surface facing the cathode electrode and contacting the second gas diffusion layer and a second surface opposite to the first surface of the second separating plate (P23-27). 
Jung is silent in teaching at least one of the second surface of the first separating plate and the second surface of the second separating plate comprises one or more protrusions protruding therefrom; however, Kosaka, in a similar field of endeavor related to fuel cell stacks, teaches separators and MEA with a similar construction to Jung (P29-40). 
Kosaka teaches the second surface of the first separating plate and the second surface of the second separating plate comprises one or more protrusions, or embossed portions 34b/42a protruding therefrom to create a buffer area to better connect the coolant and fluids from the manifold to the flow fields and help the fluids travel the necessary distance between the flow paths and inlet/discharge and improve heat exchange efficiency (P44.58-65; Fig. 5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the one or more protrusions taught by Kosaka on the second surface of the first separating plate and the second surface of the second separating plate of Jung to improve heat dissipation and fluid flow rate. 
Modified Jung in view of Kosaka teaches the plurality of fuel cells comprise a first fuel cell and a second fuel cell that is stacked on the first fuel cell and is adjacent to the first fuel cell, wherein the second surface of the first separating plate of the first fuel cell and the second surface of the second separating plate of the second fuel cell face each other (P48; Fig. 8), wherein, in light of the teachings of Kosaka, the second surface of the first separating plate of the first fuel cell and the second surface of the second separating plate of the second fuel cell are spaced apart from each other by the one or more protrusions such that a space for a flow of cooling water (P21-22.48; Fig. 2.8) is defined therebetween (P42-45; Fig. 2. 6). 
Modified Jung teaches the second fuel cell further comprises a reaction zone Z1 on the first surface of the second separating plate of the second fuel cell for a flow of oxidizing gas, or on the rear side of a fluid flow plate wherein the front side is for the flow of coolant (P27.33-44; Fig. 3.5-8).  
Modified Jung in view of Kosaka is silent in teaching the reaction zone on the first surface of the second separating plate comprises a porous body comprising a plurality of holes for a flow of oxidizing gas, and the porous body is bonded onto a bonding portion of the first surface of the second separating plate and the bonding portion is a flat surface; however, Jeong, in a similar field of endeavor related to fuel cell stacks, teaches a porous body within a reaction zone (P18). 
Jeong teaches including a porous body comprising a plurality of holes for the flow of reactant gas in the reaction zone of a membrane electrode assembly wherein the porous body is bonded onto a bonding portion of the first surface of the second separating plate, or the side of the separating plate with the reaction zone (P18.20.43-53.58). The porous body formed with the separator is for use in all fuel cells, wherein the separator has protrusions on either side forming channels for flow of reactants or coolant, where the porous body is integrated with any separator surface (P17.95-98; Fig.3-6.11). The bonding portion is a flat surface to prevent deterioration of the fuel cell performance and improve productivity and improve uniformity of cell performance and safety (P60.72-73.83-86.96-98; Fig. 10-11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a porous body comprising a plurality of holes for a flow of oxidizing gas on the first surface of the second separating plate of modified Jung, where the porous body is bonded onto a bonding portion of the first surface  of the second separating plate and the bonding portion is a flat surface to prevent deterioration and improve performance of the fuel cell performance and increase productivity, as taught by Jeong. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Regarding claim 3, modified Jung in view of Kosaka teaches the second surface of the first separating plate of the first fuel cell comprises one or more first protrusions, or embossed portions protruding outwardly, and the second surface of the second separating plate of the second fuel cell comprises one or more second protrusions, or embossed portions 42a protruding outwardly to be in contact with the one or more first protrusions (P44; Fig. 2-3. 6). 
Regarding claim 5, modified Jung teaches the first surface of the first separating plate of the first fuel cell comprises a reaction zone comprising a reaction zone comprising a plurality of first channels F1 for a flow of a fuel gas, the second surface of the first separating plate of the first fuel cell comprises a second channel C1 between two adjacent ones of the plurality of first channels for a flow of the cooling water (P27. 48-52; Fig. 8). (Also seen in Jeong wherein the porous surface is formed directly on a separator surface reaction zone with flow channels where coolant surface does not have porous portion [Fig. 11]). 
Regarding claim 6, modified Jung teaches the plurality of first channels F1 and the second channels C1 extend in a direction of the flow of the fuel gas (P27. 44-52; Fig. 8)
Regarding claim 7, modified Jung teaches the two adjacent ones of the first channels are connected through the second channel (P27. 44-52; Fig. 8). 
Regarding claim 10, modified Jung teaches the second surface of the second separating plate comprises a portion that faces the second channel of the first separating plate and is a flat surface, or the fluid channels which are flat along the separating plate (P43-52; Fig. 8).
Regarding claim 11, modified Jung teaches the second channel of the first separating plate is spaced apart from the second surface of the second separating plate, or the concave section of the first separating plate wherein the coolant flows does not contact the second surface of the second separating plate (Fig. 8). 
Regarding claim 12, modified Jung teaches the second surface of the first separating plate of the first fuel cell comprises a plurality of channels for the flow of the cooling water and wherein the second surface of the second separating plate of the second fuel cell comprises a portion that faces the plurality of channels and is a flat surface (Fig. 8 – channels face flat surface of the other surface). 
Regarding claim 14, modified Jung teaches a first direction of a flow of a fuel gas in the first separating plate and a second direction of the flow of the oxidizing gas in the second separating plate form a predetermined angle (Fig. 8). 
Response to Arguments
Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above
Applicant argues that Jin teaches away the using channels in a surface of a separator.
Examiner respectfully disagrees. Jin teaches the porous structure is only formed on the surface of the separator with the reaction zone (flow field with fuel or oxidant, not coolant). Jin does not teach away from using channels in the separator and the invention is directed to a porous structure that is formed on the separator surface to form a secondary flow additionally occurs (P15-27).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wakahoi et al. (US 2006/0110651) teaches a plurality of fuel cells, wherein each of the plurality of fuel cells comprises:  a membrane-electrode assembly comprising an anode electrode 84 and a cathode electrode 82 (P29. 45; Fig. 2); first and second gas diffusion layers on opposing sides of the membrane-electrode assembly (P45), respectively; a first separating plate, or anode side metal separator 18 comprising a first surface 18a facing the anode electrode 84 and contacting the first gas diffusion layer and  a second surface opposite 18b to the first surface of the first separating plate; and a second separating plate 16 comprising a first surface 16a facing the cathode electrode 82 and contacting the second gas diffusion layer and a second surface 16b opposite to the first surface of the second separating plate (P36-38; Fig. 1) wherein at least one of the second surface of the first separating plate and the second surface of the second separating plate comprises one or more protrusions protruding therefrom, or the second surface of the separating plates has dimples and bosses at the buffer (P33; Fig 1. 3. 5). 
Jin et al. (US 2017/0194659) teaches improving the separator reaction zone structure (abstract). Jin teaches that traditional separator channels can lead to increased electric resistance and destroy a gas diffusion layer because of excessive stress (P3). Jin teaches correcting this by forming a porous panel comprising a plurality of holes for a flow of oxidized gas, or reacting gas at the reactive surface area of any/conventional separators (P4-5. 14-15. 26. 41-42) to improve diffusion ability, differential pressure and electrical conductivity (P48-50). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/            Examiner, Art Unit 1729       

/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729